PARKS, Presiding Judge,
specially concurring:
I concur with the opinion of my brother, Judge Bussey. However, I wish to comment upon Proposition I of appellant’s brief, that the circumstantial evidence was insufficient to convict him for the crime of extortion. In Moran v. State, 555 P.2d 1085 (Okl.Cr.1976), Judge Brett, in an unanimous opinion of this Court, ruled that:
“[Wjhere the State’s evidence is purely circumstantial, the evidence must be such in order to sustain a conviction that the only reasonable inference that can be drawn is one of guilt. (Citation ommit-ted). However, this rule is open to the exception that when the defendant takes the stand and offers his own version of the facts (sic) and the evidence is no longer entirely circumstantial, and thus the original rule is no longer applicable.” Id. at 1087-88.
Thus, when the defendant took the stand to testify on his behalf, the facts were put into issue, and it became the province of the jury to determine whether there were sufficient facts proved to convict the appellant of the crime instructed upon.